Citation Nr: 0639918	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-09 334	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas




THE ISSUE

Entitlement to a compensable rating for hypertension.




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1981 to January 1999.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, that granted service 
connection for hypertension, rated 0 percent.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.


REMAND

A May 2004 VA examiner opined that the veteran's hypertension 
was first manifested in service, and noted that an April 1998 
(in-service) electrocardiogram (EKG) showed left ventricular 
hypertrophy (LVH) by voltage criteria.  A postservice 
December 2003 EKG showed LVH.  A January 2004 transthoracic 
echocardiogram showed normal findings, and the diagnosis was 
benign hypertensive heart disease.  The RO has not considered 
whether a compensable rating is warranted for hypertensive 
heart disease under Code 7007, and it would be potentially 
prejudicial to the veteran for the Board to consider this 
issue in the first instance.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  Furthermore, as the May 2004 VA examination did 
not assess the veteran's workload capacity in terms of 
metabolic equivalents (METs), further development of medical 
evidence is needed.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be asked to identify all 
sources of VA and non-VA medical treatment he 
received for hypertension since March 2004.  
The RO should obtain complete clinical records 
of such treatment from all sources identified.

2.  The RO should then arrange for the veteran 
to be examined by an appropriate physician to 
determine the severity of his hypertension.  
His claims folder must be available to, and 
reviewed by, the examiner in conjunction with 
the examination, and all indicated tests and 
studies should be completed.  The examiner 
should provide assessments as to the blood 
pressure readings, impairment due to 
hypertensive heart disease measured in terms of 
metabolic equivalents (METs), and measurement 
of left ventricular function by echocardiogram.  
The examiner should explain the rationale for 
all opinions given.

3.  The RO should then re-adjudicate the claim 
(to include consideration whether "staged" 
ratings may be warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999)).  If the benefit 
sought remains denied, the RO should issue an 
appropriate supplemental statement of the case, 
and afford the appellant the opportunity to 
respond.  The case should then be returned to 
the Board for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


